Citation Nr: 0008042	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-10 299A	)	DATE
	)
	)


THE ISSUES

1.  Whether a June 1998 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for the 
residuals of a head injury, to include headaches, on the 
basis of failure to submit new and material evidence should 
be revised or reversed on the grounds of clear and 
unmistakable error.

2.  Whether a June 1998 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a 
nervous condition, diagnosed as paranoid schizophrenia, on 
the basis of failure to submit new and material evidence 
should be revised or reversed on the grounds of clear and 
unmistakable error.

3.  Whether a June 1998 decision of the Board of Veterans' 
Appeal denying entitlement to service connection for insomnia 
should be revised or reversed on the grounds of clear an 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in June 1998.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the June 1998 Board decision do not 
clearly and specifically set forth the Board's claimed error 
of fact or law and why the result in the decision would have 
been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
June 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).
In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In its June 1998 decision, the Board found no new evidence 
had been submitted since an April 1983 decision of the RO 
showing that the moving party suffered from the residuals of 
a head injury, in include headaches, which could be related 
to an incident of service.  It also found that no new 
evidence had been submitted since the same April 1983 
decision of the RO showing that the moving party suffered 
from a nervous condition, diagnosed as schizophrenia, which 
either began in service or was manifested to a compensable 
degree within one year of separation.  Finally, the June 1998 
Board decision found that the veteran's claim for insomnia 
was not well grounded because he had presented no competent 
medical evidence of any chronic sleep disorder related to 
service.

In pleadings prepared by the moving party in connection with 
this motion, it was asserted that the June 1998 Board 
committed clear and unmistakable error for the following 
reasons:

The [moving party] contends that he [has] 
presented sufficient new and material 
evidence to reopen and grant his claims 
of entitlement to service connection for 
a head injury with headaches and a 
nervous condition.  He stated that he 
fell from his bunk in April 1971, 
sustaining an injury to his head, which 
resulted in the development of headaches 
and the diagnosed paranoid schizophrenia.  
Therefore, he believes that the Board 
erred by failing to establish service 
connection.  He has also argued that the 
Board erred by failing to establish 
service connection for insomnia.  He 
indicated that this disorder also began 
following his head injury in 1971.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of June 1998 was 
clearly and unmistakably erroneous to the extent that, had 
the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  As is transparent from a reading of the above-
cited pleadings, the moving party's arguments of error simply 
reflect a restatement of his underlying claim for the 
benefits sought, which was addressed by the Board in its 
decision of June 1998.  The caselaw of the Court of Appeals 
for Veterans Claims (the Court) and the regulations cited 
above are clear on the point that allegations of clear and 
unmistakable error must be supported by specific allegations 
of error in fact or law in the Board decision, and if it is 
not absolutely clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  It is plainly obvious that the 
pleadings of the moving party reflect nothing more than a 
disagreement with how the Board weighed or evaluated the 
evidence in its decision of June 1998, which, as stated 
above, is not a valid pleading for purposes of a motion for 
clear and unmistakable error.  38 C.F.R. § 20.1403(d)(3) 
(disagreement as to how the facts were weighed or evaluated 
is not clear and unmistakable error).

The Board notes that the moving party in his pleadings 
prepared in November 1999 cited the applicable regulations 
for reopening claims based on new and material evidence, 
including a recent decision of the United States Court of 
Appeals for the Federal Circuit (the "Federal Circuit") 
which struck down a judicially created standard of review for 
new and material claims.  In Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Circuit held that a judicially 
created standard for materiality sufficient to reopen a 
previously denied claim was inconsistent with the plain 
language of 38 C.F.R. § 3.156(a).  The moving party argued 
that the June 1998 Board's denial relied in part on the 
standard which was struck down by the court in Hodge.  This 
argument, however, is based on a change in interpretation of 
law which occurred subsequent to the Board's June 1998 
decision.  See 38 C.F.R. § 20.1403(e) (clear and unmistakable 
error does not include the otherwise correct application of a 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation).  As the moving party noted, the 
Hodge case was not decided by the Federal Circuit until 
September 16, 1998, which was three months after the June 
1998 decision of the Board.  The Board notes that the moving 
party has not alleged that the law in effect at the time of 
the June 1998 Board decision was incorrectly applied.

In view of the above, the Board concludes that the moving 
party's pleadings do not sufficiently present valid arguments 
of the "very specific and rare" kind of error that 
constitutes clear and unmistakable error.  38 C.F.R. 
§ 20.1403(a) & (d)(3) (1999).  Without specific allegations 
of error in fact or law in the June 1998 Board decision, the 
motion is insufficient to support revision of the Board's 
decision on the basis of clear and unmistakable error and the 
motion must be denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 1998 decision is denied.



		
	CHRISTOPHER P. KISSEL
Acting Member, Board of Veterans' Appeals


 


